Title: To John Adams from John Marston, 5 November 1819
From: Marston, John
To: Adams, John


				
					
					Boston 5th Novr 1819
				
				To receive the approbation of the wise and the good.—To know that we are beloved and esteemed by those whom we respect and regard, are among the sweetest intellectual blessings, the human heart and mind are capable of enjoying.What then must have been my feelings my dear and venerable friend when Lieut Govr Phillips read to me, your excellent letter to him, in which you so kindly, & so affectionately, speak of my character? I shall ever bless the day in which I determined to apply for the place in question, because it has elicited those favourable expressions of me & mine. from one whom I so much love and revere, and whose opinions are formed on the basis of Roman virtue and integrity.Mr Phillips has politely promised me a Copy of the letter, that I may have it in my power to leave it as a rich legacy to my children.My application was not attended with success, tho’ your letter was read at the Board, with most respectful attention and consideration.Accept Dear Sir my unfeigned and grateful thanks.Most respectfully & sincerely / Your friend
				
					John Marston
				
				
			